Citation Nr: 1712550	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  That decision denied entitlement to service connection for an anxiety disorder, NOS (not otherwise specified), and a depressive disorder, claimed as PTSD.  In November 2010, the Veteran filed a notice of disagreement.  The RO furnished the Veteran a statement of the case in May 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in May 2012 and did not request a hearing before the Board.  A supplemental statement of the case was furnished by the RO in October 2013. 

In April 2014, the Board remanded this claim for further development.  After the development was completed, the RO issued a supplemental statement of the case in September 2014.

 In December 2014, the Board again remanded this claim for additional development.  The RO issued a supplemental statement of the case in August 2015 following completion of the development. 

In May 2016, the Board denied the claim of entitlement to service connection for an acquired psychiatric disability.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (joint motion) and Order, the Court vacated the Board's May 2016 decision and remanded the claim to the Board for further adjudication.

The evidence of record shows that the Veteran has been diagnosed during the period on appeal with multiple acquired psychiatric disorders, including PTSD, an anxiety disorder, and depression.  As such, the Board has recharacterized the issues as set forth on the title page of this decision to take in to account these varying diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In its May 2016 decision, the Board directed the Agency of Original Jurisdiction (AOJ) to seek clarification from the Veteran concerning which issues from the January 2009 he was intending to appeal in his February 2009 notice of disagreement.  Because the Veteran subsequently appealed the Board's May 2016 decision, it does not appear that the AOJ has had an opportunity to undertake this action.  The Board will therefore refer this issue to the AOJ so that the requested action may be undertaken.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD.  This claim was denied by the Board in a May 2016 decision and was appealed.  In a September 2016 joint motion, the Board was directed to obtain VA medical treatment records that were constructively before it at the time of its May 2016 decision.  The Board was directed to obtain these records, and a remand is therefore necessary in order to obtain the records at issue.  

The record reflects that the Veteran's VA medical records were last obtained on September 27, 2013, and that the last record was dated June 28, 2012.  On remand, to ensure completeness, VA medical records that are dated after June 28, 2012, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records dated after June 28, 2012, and associate these records with the claims file.

2.  Following completion of the above, and of any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




